—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered September 24, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s contention that the trial court’s extensive questioning of witnesses denied her a fair trial is not preserved for review as a matter of law (CPL 470.05 [2]), and we decline to reach it. If we were to consider the issue in the interest of justice, we would note that the court’s questioning facilitated the orderly and expeditious progress of the trial and was entirely proper (People v Ortiz, 173 AD2d 330, 331, lv denied *36378 NY2d 1079). Also unpreserved and without merit is defendant’s contention that the court’s no adverse inference instruction was improper (see, People v Grant, 178 AD2d 283, 284, lv denied 79 NY2d 920). In view of defendant’s criminal record, we find no abuse of discretion in sentencing. Concur— Rosenberger, J. P., Ross, Asch and Rubin, JJ.